Citation Nr: 0414446	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for left upper extremity 
weakness due to VA medical treatment.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A.  § 1151 for left lower extremity 
weakness due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970. 

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  At present, this appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran presented testimony during 
an appeals hearings via videoconference before the 
undersigned Acting Veterans Law Judge (VLJ) in December 2003.  
A copy of the hearing transcript issued following the hearing 
is now of record.   


REMAND

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant has not been fulfilled regarding 
the issues on appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  In this respect, during the December 2003 hearing, 
the veteran testified that he sustained a cervical spine 
injury on the job which led to the fusion of C5 through C7 by 
private health care providers.  VA subsequently treated him 
as additional fusion of C4-C5 was required.  However, he 
contends the VA surgical procedure was negligently performed 
and has caused him to suffer from weakness of the left upper 
and lower extremities.

Pursuant to the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his claims for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The law is clear that, for claims filed on or after October 
1, 1997, as in this case, a claimant is required to show 
fault or negligence in medical treatment.  Specifically, the 
claimant must show that he suffers from additional disability 
or death which was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  In the alternative, the 
claimant must show that he suffers from additional disability 
or death which was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and 
(B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97 
(Dec. 31, 1997); Pub. L. No. 104-204, § 422(b)(1), (c), 110 
Stat. 2926-27 (1996).

Further, it does not appear that the veteran has received the 
benefit of a VA examination specifically addressing the 
claimed upper and lower extremities weakness, and any 
relationship that these disorders may have to the veteran's 
VA treatment.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination in order to determine the etiology 
of the claimed disorders.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination.  The veteran is hereby notified that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

Furthermore, the veteran has been and continues to receive 
treatment from VA and private health care providers, to 
include rehabilitation of the extremities.  As such, the RO 
should assist the appellant in obtaining any additional 
available VA and private medical records that may be 
identified as relevant to the claims on appeal.  
Additionally, the RO should assist the appellant in obtaining 
any relevant treatment medical records related to his pending 
medical malpractice case, per his testimony during the 
December 2003 hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO, via the AMC, for the 
following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issues of 
entitlement to disability compensation 
under the provisions of 38 U.S.C.A.  
§ 1151 for weakness of the left upper and 
lower extremities.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed weakness of the left upper and 
lower extremities.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including any records 
from recent rehabilitation of the 
extremities, and any relevant records 
related to the Workers' Compensation 
settlement of 1998 (not already 
submitted).  Additionally, the veteran 
should submit signed release forms for 
copies of any relevant records related to 
his pending medical malpractice case.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
the veteran has no additional statements 
or documents he wishes VA to obtain he 
should so indicate (in writing) in order 
to expedite this claim. 

3.  In addition to the above, the RO 
should request that the veteran provide 
information as to the dates of any recent 
treatment at any VA Medical Center (VAMC) 
since discharge from service to the 
present relevant to the claimed weakness 
of the left upper and lower extremities.  
All identified treatment records from any 
reported VAMC, including any records from 
the Salt Lake City VAMC, which are not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  

4.  If these records cannot be obtained 
and there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  The veteran should be scheduled to 
undergo a VA examination to evaluate the 
nature, severity, and etiology of the 
claimed weakness of the left upper and 
lower extremities.  If no such disorders 
are currently found, the examiner should 
so indicate.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorders.  The 
examiner must review the veteran's 
service medical records and history, and 
all post-service medical records.  

Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed weakness 
of the left upper and lower extremities 
constitute additional disabilities which 
is actually the result of VA medical 
treatment/surgery (and not merely 
coincidental).  

If the above is found, the VA examiner 
should render an opinion as to whether it 
is at least as likely as not that such 
additional disabilities were proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing the medical care.  In 
addition, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the proximate cause 
of the additional disabilities was an 
event which was not reasonably 
foreseeable.  

It is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of entitlement to disability 
compensation under the provisions of 38 
U.S.C.A. § 1151 for weakness of the left 
upper and lower extremities.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




